DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al (US 2008/0248439).
In regard to claim 1, Griffith discloses an orthodontic archwire (archwire 100D-F, see figures 1D-F) comprising: 
a hookless loop portion (unloaded offset-loop springs 101D/102D) which includes: 

a first drawn portion (portion of wire extending past the bending portion 133A having indicia 178 or portion of wire extending past the bending portion 132A having indicia 178) that is drawn in a first direction of tangential directions of the winding portion (see figure 1D-E) ; and 
a second drawn portion (portion of wire extending past the bending portion 134A having indicia 179 or portion of wire extending past the bending portion 131A having indicia 179) that is drawn in a second direction of the tangential directions of the winding portion that is substantially opposite to the first direction (see figure 1D-E); and
 a main line portion (extendable archwire 103/104 as seen in figures 1D-1F) that is continuously connected to the first drawn portion (off 133A) on a first axis center substantially same to an axis center of the first drawn portion  (see figure 1E, where the portion having the archwire indicia 178 has the same center axis as the archwire 103) and continuously connected to the second drawn portion (off 134A) on a second axis center substantially same to an axis center of the second drawn portion(see figure 1E, where the portion having the archwire indicia 179 is considered the archwire 104 as seen in figure 1D and as such creating a continuous second axis), 
wherein the winding portion includes a tip end portion (intermediate joining portion 113D). 
Griffith fails to disclose that is substantially tubular and is formed by winding a wire material three times or four times and wherein the winding portion reduces a horizontal force acting upon a tooth crown in the embodiment of figures 1D-F.
However, the embodiment of figure 2D of Griffith teaches a winding portion (200D loop spring disclosed in par 111), which is substantially tubular and is formed by winding a wire 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the embodiment of figures 1D-F of Griffith with a winding portion which is substantially tubular and is formed by winding a wire material three times or four time as disclosed by figure 2D of Griffith for the purpose of enabling a desired load curve to the archwire to enable a more effective treatment.
The limitation wherein the winding portion reduces a horizontal force acting upon a tooth crown is considered a result of the winding as set forth in the claim, as the embodiments of figure 1D-F in view of 2D of Griffith disclose all of the structural components of the claimed invention it is interpreted as being able to achieve the intended results of reducing horizontal forces acting upon a tooth crown.
The limitations wherein, when the archwire is fitted on teeth on a side of the upper jaw, the tip end portion is directed upwards, and wherein, when the archwire is fitted on teeth on a side of the lower jaw, the tip end portion is directed downwards are considered intended use of the claimed invention. With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over Griffith, in view of which is capable of being used as claimed if one so desires to do so (in view of figure 5A which shows the attachment of a similar orthodontic wire with the windings facing towards the gums).
 In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Furthermore, the law of anticipation does not require that the reference "teach" what the Kalman v. Kimberly Clark Corp., 218 USPQ 781 (CCPA 1983). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. ln re Schreiber. 128 E3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In regard to claim 2, Griffith discloses the claimed invention as set forth above in claim 1. The embodiments of figures 1D-F and 2D both disclose the winding portion (216D/ 101D and 102D) is formed by winding a predetermined position of the main line portion (as seen in figures 1D-F).
In regard to claim 3, Griffith discloses the main line portion (103/104) includes a curved portion (103 is curved as seen in figures 1D-F) and a linear portion (adjustment portions 120A and 121A), wherein the curved portion is substantially curved and corresponds to front teeth on a side of a tongue (see figure 1D-F and 5/5A, where the curved portion is adjacent to the front teeth and can be placed on the lingual side as stated in par 100) and wherein the curved portion is continuously connected to the first drawn portion (see figure 1D-E, where the curved portion connects to the first drawn portion which has the notches 178), and wherein the linear portion (120A and 121A) is substantially linear and corresponds to molars on the side of the tongue (see 
In regard to claim 4, Griffith discloses the axis center of the second drawn portion (portion having 179, beyond curve 133A), with respect to a side of a teeth alignment median line in a plane view, is offset from the axis center of the first drawn portion (portion having 178 beyond hood 134A) along a winding axis direction of the winding portion (see figure 1F).
In regard to claim 5, Griffith further discloses the main line portion (103) has a predetermined angle in a side view from the linear portion (104) toward the curved portion with respect to a virtual occlusal plane (see figure 1D, where the curved portion and extended linear portion create an angle between two points chosen along the path of the archwire).
Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772